All questions of law presented under the writ of error in this case have been heretofore determined adversely to the contentions of the plaintiff in error except those embraced in the third and fifth questions which challenge the authority of the Court to issue a peremptory writ of mandamus requiring less than that which was required in the alternative writ, which questions have been determined repeatedly in accordance with the contentions of the plaintiff in error.
The alternative writ required provision for the payment of interest on interest coupons after maturity.
The peremptory writ required provision for the payment of interest coupons, but did not require provision for the payment of the interest on the coupons after maturity. *Page 780 
Because of the contention that in this regard the alternative writ required more than could legally be required and because the peremptory writ was issued without amending the alternative writ so as to exclude this item, the judgment must be reversed but without prejudice to amend the alternative writ, both in this regard and also so as to make it applicable to an available tax roll and thereupon to have issued a peremptory writ of mandamus in conformity therewith. City of Bradenton v. State, 118 Fla. 838, 160 Sou. Rep. 506, 100 A.L.R. 400.
So ordered.
Reversed and remanded with directions.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.